t c memo united_states tax_court james m nitschke and patricia s nitschke petitioners v commissioner of internal revenue respondent docket no filed date james m and patricia s nitschke pro sese marty j dama for respondent memorandum opinion dinan special_trial_judge respondent determined a deficiency in petitioners’ federal_income_tax in the amount of dollar_figure for the taxable_year unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure - - the issue for decision is whether petitioners are entitled to deduct certain business_expenses in excess of those allowed by respondent some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference petitioners resided in fort worth texas on the date the petition was filed in this case petitioners received wage and business income from several sources during petitioner wife ms nitschke worked as a legal secretary for the law office of haynes and boone l l p earning wages in the amount of dollar_figure she also earned wages from shannon gracey ratliff and miller dtd in the amount of dollar_figure petitioner husband mr nitschke worked for duro-test corporation earning taxable wages in the amount of dollar_figure in addition petitioners conducted three business activities for which they filed schedules c with their joint federal_income_tax return the first was petitioners’ melaleuca sales and marketing business with a claimed loss of dollar_figure the second was mr nitschke’s business as a musician with a claimed loss of dollar_figure the third was ms nitschke’s business as a freelance legal secretary with a reported profit of dollar_figure in the statutory_notice_of_deficiency mailed date respondent made the following adjustments to the respective deductions claimed by petitioners claimed adjustment allowed melaleuca business office expenses dollar_figure dollar_figure so supplie sec_885 big_number meals entertainment big_number big_number travel_expenses big_number big_number big_number other expenses big_number big_number big_number musician business advertising car truck expenses big_number big_number itemized_deductions miscellaneous big_number big_number the notice_of_deficiency stated that the various business_expenses were disallowed because it had not been established that each amount was for an ordinary and necessary business_expense or was expended for the purpose designated sec_162 allows a deduction for the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business personal_living_and_family_expenses however generally are not allowed as deductions see sec_262 a taxpayer is required to maintain records sufficient to establish the amount of his income and deductions see sec_6001 sec_1_6001-1 e income_tax regs in the event that a taxpayer establishes that a deductible expense has been paid but is unable to substantiate the precise amount we generally may estimate the amount of the deductible expense bearing ‘this adjustment was computational and is not disputed by petitioners q4e- heavily against the taxpayer whose inexactitude in substantiating the amounts of the expenses is of his own making see 39_f2d_540 2d cir we may estimate deductible expenses only where the taxpayer presents evidence sufficient to provide some basis upon which estimates may be made see 85_tc_731 sec_274 supersedes this general_rule allowing estimates however and provides that--unless the taxpayer substantiates certain elements---no deduction shall be allowed with respect to traveling expenses under sec_162 including meals_and_lodging while away from home any item with respect to an activity of a type considered to be entertainment amusement or recreation or the use of any listed_property as defined in sec_280f to include passenger automobiles computers and peripheral equipment and cellular telephones for an expense described in any of the above categories the taxpayer must substantiate by adequate_records or sufficient evidence to corroborate the taxpayer’s own testimony the amount of the expenditure or use based on the appropriate measure the time and place of the expenditure or use the business_purpose of the expenditure or use and in the case of entertainment the business relationship to the taxpayer of each person entertained see sec_274 sec - - 274-5t b temporary income_tax regs fed reg date petitioners argue that sec_162 and sec_274 should not be applied in this case because respondent did not raise these issues during the audit of their return petitioners further assert that the substantiation issue was not raised by respondent until presented at trial subject_to exceptions inapplicable to this case this court does not look behind the statutory_notice_of_deficiency a trial before this court is a proceeding de novo and our determination as to a taxpayer's tax_liability is based upon the merits of the case see 62_tc_324 furthermore the notice_of_deficiency in this case specifically stated that the various business_expenses were disallowed because it had not been established that each amount was for an ordinary and necessary business_expense or was expended for the purpose designated this statement raises issues under both sec_162 a ---whether the expenses were ordinary and necessary--and sec_274 d --whether the expenses were properly substantiated ie whether petitioners established that the amounts were expended for the purpose designated petitioners also argue that the burden_of_proof in this case should be shifted to respondent because petitioners presented credible_evidence with respect to factual issues although -- - petitioners cite no authority with regard to this argument we assume they are referring to the recently enacted sec_7491 however sec_7491 only applies to court proceedings arising in connection with examinations commencing after date see internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_727 there is nothing in the record which establishes that the examination in this case commenced after date we therefore find that sec_7491 does not operate to shift the burden_of_proof in this case accordingly the burden_of_proof is upon petitioner to show respondent’s determinations to be in error see rule a 290_us_111 the first deductions at issue in this case relate to the office expenses claimed in connection with petitioners’ melaleuca business at trial petitioners presented receipts and copies of checks totaling dollar_figure for office expenses petitioners claimed dollar_figure in office expenses on their return the receipts were for a computer printer and a cellular phone because these are listed_property see sec_280f iv v these expenses are subject_to the provisions of sec_274 in order to substantiate the amount of expenses for listed_property a taxpayer must establish the amount of business use and the amount of total use for such property see sec_1_274-5t b temporary income_tax regs fed reg date - petitioners have failed to do this and we therefore find that they have not adequately substantiated these expenses and are not entitled to these deductions the copies of checks in the total amount of dollar_figure were for the purchase of an armoire used to store melaleuca supplies and products the copies of these checks which were entered into evidence are not clear but nothing appears on them which indicates they were presented for payment we nevertheless accept petitioners’ testimony with regard to this expense and therefore hold that they are entitled to an additional deduction in the amount of dollar_figure the next deductions at issue relate to the melaleuca meals and entertainment_expenses petitioners presented copied pages of receipts and checks which contained sporadic notations for the most part providing only partial details such as mela mtg or a person’s name this substantiation does not meet the requirements of sec_274 furthermore we find the receipts are not credible_evidence for example one receipt was copied twice and the copies each had separate notations stating meetings had occurred with two different persons the notations were nearly all made not on the receipt itself but on the copy of the receipt ms nitschke indicated in her testimony concerning other receipts presented as evidence that the notations were probably made at the end of the year even accepting this testimony and not concluding that petitioners --- - made the notations in anticipation of trial we find it unlikely that petitioners could have accurately remembered the business_purpose and persons with whom they dined for these numerous expenses----which included items such as fast food meals---for up to a year beyond the date of the expense petitioners also presented a summary of these meal and entertainment_expenses listing amount business_purpose time location and business contact the amount of expenses contained in the summary dollar_figure does not match the amount of expenses claimed on the return dollar_figure we do not accept this summary as substantiation for the same reasons we do not accept the underlying receipts as substantiation we therefore uphold respondent’s determinations with respect to these deductions the next deductions at issue relate to the melaleuca travel_expenses petitioners presented receipts with a cover sheet stating that travel_expenses for totaled dollar_figure petitioners claimed dollar_figure of travel_expenses on their return we find that this substantiation presented by petitioners also does not meet the strict substantiation requirements of sec_274 because the amount time place and business_purpose of the expenses were not established we therefore uphold respondent’s determinations with respect to these deductions the next deductions at issue relate to the melaleuca other expenses petitioners presented copied pages of receipts --- - and other documents with a cover sheet stating that these expenses totaled dollar_figure petitioners claimed dollar_figure of expenses on their return the amounts claimed on their return and the amounts petitioners asserted were substantiated at trial are as follow claimed argued on return at trial postage dollar_figure dollar_figure copies faxes training meeting convention fees convention merchandise business report sec_90 parking tolls food for home meeting sec_662 bus charter to meeting tapes magazines books big_number big_number sales aides big_number big_number giveaways big_number big_number big_number we may estimate the amount of a deductible expense but there must be sufficient evidence in the record to permit the court to conclude that a deductible expense was incurred for the stated purpose and at least in the amount estimated see 245_f2d_559 5th cir citing cohan v commissioner supra many of the expenses in this category appear likely to have been personal in nature and petitioners were unable to provide details regarding many of them thus petitioners have presented this court with a number of receipts but have failed to give the court any reasonable method to determine which receipts were business personal ora -- - combination of both and which of the business_expenses were ordinary necessary and otherwise properly deductible under sec_162 furthermore a portion of the receipts in this category are not credible_evidence for example one receipt for food was marked as having been incurred for a meeting that occurred a day earlier while another receipt for snack food was marked as having been incurred for a meeting months later petitioner testified that these notations were made at the end of the year well after the expenses were incurred because the evidence presented by petitioners is not fully credible and because petitioners have failed to provide a sufficient basis to enable us to conclude that they are entitled to a deduction in excess of the dollar_figure deduction allowed by respondent in the notice_of_deficiency we uphold respondent’s determinations with respect to these deductions the final deductions at issue in this case relate to the car and truck expenses_incurred in connection with mr nitschke’s musician business petitioners presented evidence purporting to reflect big_number miles and using dollar_figure per mile dollar_figure in expenses petitioners claimed dollar_figure in car and truck expenses on their return because passenger automobiles and any other_property used as a means of transportation are listed_property see sec_280f d these expenses are subject_to the provisions of sec_274 petitioners presented a purported mileage log and summary to substantiate the mileage we find that this evidence is not credible mr nitschke testified that he kept a daily log in his vehicle and that he would then on a daily basis report the amount of mileage he incurred to his wife who would record this information in another log the log presented as evidence we do not believe that petitioners would use this method of recording mileage on a daily basis furthermore the mileage reflected in the log are often round numbers and mr nitschke testified that he thought the mileage amounts were conservative numbers both of these facts suggest that petitioners’ purported log was in fact based upon estimates and was not created in the alleged manner because petitioners have not presented credible substantiation for the mileage expense we uphold respondent’s determinations with respect to these deductions to reflect the foregoing decision will be entered under rule
